1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5     ANTHONY BUTLER,                                  Case No. 3:20-cv-00560-MMD-WGC
6                                      Petitioner,                   ORDER
             v.
7
      W. GITTERE, et al.,
8
                                   Respondents.
9

10          Good cause appearing, it is therefore ordered that Petitioner’s unopposed first
11   motion for extension of time (ECF No. 14) is granted. Petitioner has until August 30, 2021,
12   to file his amended petition for writ of habeas corpus.
13          DATED THIS 18th Day of May 2021.
14

15

16
                                               MIRANDA M. DU
17                                             CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
